Exhibit 10.37

 

STATE OF SOUTH CAROLINA

  

)

     

)

  

TRIPLE NET LEASE AGREEMENT

COUNTY OF BERKELEY

  

)

  

THIS TRIPLE NET LEASE AGREEMENT (the “Lease”) dated as of the 1st day of
October, 2008, to be effective as set forth in Section 25 below (the “Effective
Date”), by and between DUCK POND CREEK—SPE, LLC, a South Carolina limited
liability company (“Landlord”) and BLACKBAUD, INC., a Delaware corporation,
(“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant entered into that certain lease agreement dated
October 13, 1999 (the “Existing Lease”), whereby Tenant leased approximately 25
acres of property together with improvements thereon (the “Old Parcel”) from
Landlord; and

WHEREAS, Landlord and Tenant entered into that certain nonbinding letter of
intent (“LOI”) on or about August 29, 2008; and

WHEREAS, Landlord and Tenant have agreed to completely replace the Existing
Lease with this Lease and all of the terms and conditions of the LOI have been
incorporated herein; and

WHEREAS, as of the Effective Date, neither party shall rely on any terms and
conditions set forth in the LOI, the Existing Lease, nor any other documentation
pre-dating this Lease;

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) in
hand paid by Tenant to Landlord, the receipt and sufficiency of which are hereby
acknowledged and in consideration of the rents to be paid to Landlord by Tenant,
and covenants and agreements herein agreed to be performed by Landlord and
Tenant, Landlord does hereby grant and lease to Tenant, the following described
below-described property, subject to the following terms and conditions:

1. Property. The Property is hereby described as that certain real property
located in Berkeley County, South Carolina, being approximately seventeen and
six hundred seventy eight thousandths (17.678) acres, together with improvements
thereon, all as more particularly described in Exhibit A, attached hereto and
incorporated by reference herein (the “Property”), which Property does not
include the parcel designated as “7.70 Acre Development Parcel” on said Exhibit
A. The Property includes all buildings and improvements located or to be located
thereon.

2. Term.

a. Initial Term. The initial term (“Initial Term”) of this Lease shall be
fifteen (15) years, commencing on the first (1st) day of October, 2008, and
expiring at 11:59 p.m. on the thirtieth (30th) day of September, 2023

b. Options To Renew Lease. Tenant shall have the option to renew for two
(2) additional terms (“Option Terms”) of five (5) years each (the Initial Term
and any

 

1



--------------------------------------------------------------------------------

exercised Option Terms sometimes collectively referred to hereinafter as the
“Term”). All terms and conditions of this Lease shall be applicable during the
Option Terms except that Base Rent for any such renewal term(s) shall be in the
amount set forth on Exhibit B hereto. Tenant may exercise its right to an Option
Term under the following terms and conditions:

a. As a condition precedent to Tenant’s exercise of each of the Option Terms all
of the following must be true:

i. Tenant is occupying the Premises at the time any Option Term is exercisable
by Tenant; and

ii. Tenant is not in default under any terms, conditions, and covenants
contained in this Lease at the time any Option Term is exercisable.

b. No later than Three Hundred Sixty (360) days prior to the expiration of the
Term or any Option Term, if applicable, the Tenant must submit written
notification to Landlord of Tenant’s desire to renew the lease for an Option
Term. TIME IS OF THE ESSENCE.

3. Net Lease. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THIS IS A TRIPLE NET
LEASE AND LANDLORD SHALL NOT BE REQUIRED TO PAY ANY EXPENSE, TO PROVIDE ANY
SERVICES, OR TO DO ANY ACT OR THING WITH RESPECT TO THE PROPERTY, INCLUDING THE
BUILDING, IMPROVEMENTS, OR ANY APPURTENANCES. THE RENT PAYABLE UNDER THIS LEASE
SHALL BE PAID TO LANDLORD WITHOUT ANY CLAIM ON THE PART OF TENANT FOR
DIMINUTION, SET-OFF OR ABATEMENT AND NOTHING SHALL SUSPEND, ABATE OR REDUCE ANY
RENT TO BE PAID HEREUNDER.

4. Rental.

a. Monthly Rental. During the Term, Tenant shall pay to Landlord a monthly base
rent (the “Base Rent”) as set forth on Exhibit B attached hereto and
incorporated herein by reference. Rent shall be due and payable on the first
(1st) day of each month with any partial months to be pro-rated.

b. Additional Rent. During the Term, in addition to the Base Rent, Tenant shall
pay additional rent (“Additional Rent”) as follows:

i. Utilities. Tenant agrees to maintain all utilities in its name and pay all
utilities for the Property, including, but not limited to, gas, water, sewer,
electricity, and disposal waste fees.

ii. Real Estate Taxes and Assessments. Tenant shall pay all real estate taxes
and assessments, including any fees in lieu of taxes, both general and special,
which may be levied or assessed by the taxing authorities against the land,
buildings and all other improvements within or constituting the Property. Tenant
shall pay all real estate taxes and assessments it has been duly assessed
directly to the taxing authority.

 

2



--------------------------------------------------------------------------------

iii. Personal Property Taxes and Assessments. The Tenant, at all times, shall be
responsible for and shall pay, before delinquency, all municipal, county, state
or federal taxes, including any fees in lieu of taxes, assessed against any
leasehold interest or any fixtures, furnishings, equipment, stock and trade, or
other personal property owned, installed or used on the Property, or any further
improvements to the Property by Tenant or by Landlord if requested by Tenant.

iv. Documentary and Rental Taxes. Should any governmental taxing authority
acting under any present or future law, ordinance or regulation, levy, assess,
or impose any documentary stamp tax for tax, excise and/or assessment (other
than an income or franchise tax, upon or against the rentals payable by Tenant
to the Landlord, or on any rental leasing, or letting of the Property) due to
the execution hereof, either by way of substitution or in addition to any
existing tax on land and buildings or otherwise, Tenant shall be responsible for
and shall pay such documentary stamp tax, tax, excise and/or assessment,
including any fees in lieu of taxes, or shall reimburse Landlord for any amount
thereof as the case may be.

v. Insurance. Tenant shall pay for property and casualty insurance with respect
to the Property sufficient, in the reasonable opinion of Landlord and agreed to
by Tenant on an annual basis, to protect Landlord from any loss.

vi. Daniel Island Property Assessments. Tenant shall pay all assessments
assessed by the property owners’ associations specific to the Property.

vii. Allocation of Utilities, Taxes, and Insurance Costs. To the extent that any
costs of or expenses for any utilities, taxes or insurance, as provided above,
are charged or billed to Landlord or to Tenant, Landlord and Tenant shall fairly
allocate the same as between the Property and any adjacent property. It is the
intent of this paragraph that Tenant shall not be responsible for paying any
costs or expenses allocable to the adjacent stadium property. In the event that
Landlord and Tenant cannot agree on any such allocation, Landlord and Tenant
shall agree on and choose, in good faith, an appropriate independent expert or
other independent qualified individual to make such allocation, and the
determination of such expert or qualified individual shall be conclusive and
binding upon Landlord and Tenant.

c. Additional Charges. Any charges due Landlord by Tenant under this Lease,
including but not limited to damage to the Property caused by Tenant or Tenant’s
employees, agents, contractors, licensees, or invitees, legal fees, costs of
default remedies, past due charges for utilities, insurance, cleaning,
maintenance and repairs, etc., or for work done on the Property by order of
Tenant. (Base Rent and Additional Rent may sometimes be referred to collectively
as “Rent”.)

d. Late Charges. In the event any monthly payment of Rent shall not be paid
within ten (10) days of when such payment is due, Tenant shall pay an additional
amount equal to two percent (2%) of the amount due for each ten days that the
amount due remains unpaid.

 

3



--------------------------------------------------------------------------------

e. Fees in Lieu of Taxes. The Property is currently subject to a “fee-in-lieu”
of taxes agreement. In the event Tenant desires to contest, modify or change the
agreement, such attempts shall only be undertaken jointly with Landlord.

5. Use of Property and Compliance with Laws. Tenant agrees to use the Property
as permitted by laws and zoning, with applicable reasonable ancillary uses
including coffee bars, vending machines, lunchrooms, cafeteria and kitchen
facilities in support thereof, exercise\health facilities and any other legally
permitted uses consistent with the character of first-class office buildings in
the Tri-County region of Charleston, South Carolina. Blackbaud shall be entitled
to use the Building stairwells between all floors comprising the Premises for
interfloor traffic. Tenant agrees to comply with and adhere to all laws, whether
municipal, state, federal or otherwise, applicable to and effecting the
Property, including but not limited to all environmental laws.

6. Existing Easement. This Lease is subject to that certain Declaration of
Access and Parking Easement dated October 8, 1999 and recorded on October 18,
1999 and re-recorded on December 22, 1999, a copy of which is attached hereto
and incorporated by reference herein as Exhibit C (the “Existing Easement”). The
parties represent and warrant that the Existing Easement is in full force and
effect and neither party is, nor has been, in default thereunder. The Existing
Easement shall be amended to increase the number of spaces reserved to Tenant’s
exclusive use from 50 to 100.

7. Access and Parking Easement. The Property is also subject to that certain
Joint Use Access and Parking Easement attached hereto and incorporated by
reference herein as Exhibit D (the “Access and Parking Easement”).

8. Examination of Property. Tenant has occupied the Property since it was built
and is familiar with its present condition. Tenant agrees to accept the Property
in its current AS-IS condition except for Landlord’s maintenance, repair and
replacement obligations set forth in the first sentence of paragraph 10 below,
entitled Maintenance and Repair. Landlord makes no warranties of any kind,
express or implied, regarding the Property, its condition, or its potential
uses.

9. Insurance.

a. Insurance Required. Tenant shall not carry any stock of goods or do anything
in or about the Property which would, in any way, restrict or invalidate any
insurance coverage of the Property. Tenant agrees to pay, upon demand, as
Additional Rent, any and all premiums of insurance carried by the Landlord on
the leased Property resulting from or in connection with Tenant’s use or
occupancy, including, without limitation, hazard insurance for the Property and
the improvements located thereon in the full amount of their full replacement
value. Such insurance shall be at customary market rates and (with respect to
coverage other than hazard insurance) shall be for insurance of such types and
amounts as are customarily maintained by landlords under net leases of
first-class office properties in the Charleston area, and Landlord shall provide
Tenant, upon request, with evidence of such coverage. Landlord may elect to
carry any such insurance in the form of umbrella coverage and Landlord’s hazard
insurance shall include a customary waiver of subrogation against Tenant and its
agents and employees. Tenant shall keep in full force and effect at Tenant’s
expense, insurance for personal property, trade fixture, property damage,
business interruption, environmental injury (to the extent customary

 

4



--------------------------------------------------------------------------------

for office tenants under net leases of first-class offices in the Charleston
area and available at customary market rates), and public liability all in form
and substance reasonably satisfactory to Landlord, in which Tenant and Landlord
shall be named as the Insured and Landlord as the additional insured with the
following minimum coverage: replacement cost as to property damage and Five
Million Dollars ($5,000,000.00) as to general liability. Said policy or policies
shall bear endorsements to the effect that the insurer agrees to notify the
Landlord not less than thirty (30) days in advance of any modification or
cancellation thereof. Tenant shall provide Landlord with a certificate of
insurance prior to Lease commencement. Should Tenant fail to carry such public
liability insurance, the Landlord may, at its option (but shall not be required
to do so) cause public liability insurance as aforementioned, to be issued, and,
in such event, the Tenant agrees to pay the premium for said insurance promptly
upon Landlord’s demand.

b. Increased Insurance Risk. Tenant will not permit the Property to be used for
any purpose which would render the insurance thereon void or cause cancellation
thereof or the insurance risk more hazardous or increase the insurance premiums
in effect at the time prior to commencement of the term of this Lease. Tenant
will not keep, use or sell, or allow to be kept, used or sold in or about the
Property, any article or material which is prohibited by law or by standard fire
insurance policies of the kind customarily in force with respect to premises of
same general type as the Property. If the insurance premium is increased due to
Tenant’s occupancy, Tenant agrees to immediately pay the amount of such increase
and to maintain such insurance in effect in accordance with the provision of
this Lease.

c. INSURANCE FOR PERSONAL PROPERTY. ALL PERSONAL PROPERTY, MERCHANDISE,
FIXTURES, AND EQUIPMENT LOCATED, PLACED OR MOVED INTO THE PROPERTY SHALL BE AT
THE RISK OF TENANT OR THE OWNERS THEREOF, AND LANDLORD SHALL NOT BE LIABLE FOR
ANY DAMAGES, LOSS OR THEFT OF SAID PERSONAL PROPERTY, MERCHANDISE, FIXTURES, OR
EQUIPMENT, EXCEPT TO THE EXTENT SPECIFICALLY SET FORTH IN THIS LEASE..

10. Maintenance and Repair. Landlord’s sole obligations shall be repair,
replacement and maintenance of the foundation, structural elements, exterior
walls, and exterior windows of the Property. At Tenant’s expense, Tenant shall
perform all other maintenance and repairs necessary to maintain the improvements
in a first class operating condition and repair, both interior or exterior,
ordinary or extraordinary, including the roof, window glass, plate glass, store
fronts, sidewalks, curbs, parking lots, parking spaces, doors, windows (except
exterior windows), screens, awnings, locks, keys, weather stripping and
thresholds as well as all interior walls, floors, walls, ceilings and floor
coverings. Tenant’s responsibility shall also include landscaping; irrigation;
the replacement, servicing, repair and maintenance of equipment and fixtures at
the Property, including the heating, ventilation, and air conditioning systems
and changing filters for such systems. Tenant shall also repair and be
responsible for the damage caused by stoppage, breakage, leakage, overflow,
discharge or freezing of plumbing pipes, soil lines or fixtures. If any part of
the improvements is damaged by Tenant, or Tenant’s employees, agents, or
invitees or any breaking and entering of said improvements, Tenant shall provide
Landlord with immediate written notification of all damage to the Property.
After notification and approval by Landlord, repairs shall be made promptly at
Tenant’s expense so as to restore said improvement to its previous condition. If
Tenant refuses or neglects to commence the necessary repairs within thirty
(30) days after the written

 

5



--------------------------------------------------------------------------------

demand by Landlord (other than in the case of emergency), Landlord may (but
shall not be required to) make such repairs without liability to Tenant for any
loss or damage that may accrue to Tenant’s stock, business, equipment, or
fixtures by reason thereof, and if Landlord makes such repairs, Tenant shall pay
to Landlord, on demand, as Additional Rent, the cost thereof. Tenant’s failure
to pay shall constitute a default under this Lease. Tenant’s failure to give, or
unreasonable delay in giving, notice of needed repairs or defects shall make
Tenant liable for any loss or damage resulting from delay or needed repairs.

11. Upkeep and Sanitation. Tenant shall keep the Property broom clean, sanitary
and in compliance with all health and safety laws, ordinances and requirements
applicable to Tenant of any legally constituted public authority. Cleaning
includes removing of any trash or refuse deposited in the Property by Tenant,
Tenant’s customers or anyone else (except Landlord or its agents, employees or
contractors). Tenant shall employ, if Landlord reasonably determines it is
necessary, a reputable pest extermination company at regular intervals.

12. Hazardous Materials.

a. Tenant represents, warrants and agrees that: (i) the Property shall be kept
free of Hazardous Materials (as defined herein), arising from Tenant’s use or
occupancy of the Property (and that of its agents, employees, contractors, and
invitees) except for small amount of Hazardous Materials such as copy toner and
cleaning supplies used in the ordinary course of Tenant’s business and office
use and at all times subject to any applicable Environmental Laws, and shall not
be used to generate, manufacture, refine, transport, treat, store, handle,
dispose of, produce or process Hazardous Materials; (ii) Tenant shall not cause
or permit the installation of Hazardous Materials in, on, over or under the
Property or a Release (hereinafter defined) of Hazardous Materials onto or from
the Property or suffer the presence of Hazardous Materials in, on, over or under
the Property; (iii) Tenant shall comply with, and insure compliance by Tenant’s
agents, employees, contractors, and invitees with, all applicable Environmental
Laws (as hereinafter defined) relating to or affecting the Property, and Tenant
shall keep the Property free and clear of any liens imposed pursuant to any
applicable Environmental Laws, all at Tenant’s sole cost and expense;
(iv) Tenant shall immediately give Landlord oral and written notice in the event
that Tenant receives any notice from any governmental agency, entity, or any
other party with regard to Hazardous Materials on, from or affecting the
Property and Tenant shall conduct and complete all investigations, studies,
sampling and testing, and all remedial soil removal, and other actions necessary
to clean up and remove all Hazardous Materials on, from or affecting the
Property in accordance with all applicable Environmental Laws.

b. Tenant hereby agrees to indemnify Landlord and hold Landlord harmless from
and against any and all liens, demands, actions, suits, proceedings,
disbursements, liabilities, losses, litigation, damages, judgments, obligations,
penalties, injuries, costs, expenses (including without limitation, reasonable
attorney and expert fees and expenses) and claims of any and every kind
whatsoever paid, incurred, suffered by or asserted against Landlord and/or the
Property for, with respect to, or as a direct or indirect result of the
following: (i) the presence in, on, over or under, or the escape, seepage,
leakage, spillage, discharge, emission or release on or from, the Property of
any Hazardous Materials if caused by or within the control of the Tenant;
(ii) the failure by Tenant to comply fully with the terms and provisions of this
paragraph. In the event Landlord suspects Tenant has violated any of the
covenants, warranties or

 

6



--------------------------------------------------------------------------------

representations contained in this paragraph, or that the Property is not in
compliance with the Environmental Laws for any reason, or that the premises are
not free of Hazardous Materials for any reason, Tenant shall take such steps as
Landlord requires by written notice to Tenant in order to confirm or deny such
occurrences, including, without limitation, the preparation of environmental
studies, surveys or reports. In the event Tenant fails to take such action,
Landlord may take such action as Landlord deems necessary, and the cost and
expenses of all actions taken by Landlord, including, without limitation,
Landlord’s attorney’s fees, shall be added as Additional Rent. Notwithstanding
the foregoing, in no event shall Tenant be responsible to Landlord for the
presence or release of Hazardous Materials at, within, or around the Property or
for the violation of any Environmental Laws (i) which existed prior to the
commencement of Tenant’s use or occupancy of the Property or (ii) which was not
caused in whole or in part by Tenant or its agents, employees, officers,
partners, contractors, or invitees.

c. Landlord hereby agrees to indemnify Tenant and hold Tenant harmless from and
against any and all liens, demands, actions, suits, proceedings, disbursements,
liabilities, losses, litigation, damages, judgments, obligations, penalties,
injuries, costs, expenses (including without limitation, reasonable attorney and
expert fees and expenses) and claims of any and every kind whatsoever paid,
incurred, suffered by or asserted against Tenant and/or the Property for, with
respect to, or as a direct or indirect result of the following: (i) the presence
in, on, over or under, or the escape, seepage, leakage, spillage, discharge,
emission or release on or from the Property of any Hazardous Materials prior to
the Commencement Date or (ii) the presence in, on, over or under, or the escape,
seepage, leakage, spillage, discharge, emission or release of Hazardous
Materials in connection with the use of the Property by Landlord or the
employees, agents, tenants, licensees, or invitees of Landlord in connection
with the use of the Stadium Property and the easement set forth in Exhibit C
hereof.

d. For the purposes of this Agreement Lease: (i) “Hazardous Material” or
“Hazardous Materials” means and includes petroleum products, flammable
explosives, radioactive materials, asbestos or any material containing asbestos,
polychlorinated biphenyls, and/or any hazardous, toxic or dangerous waste,
substance or material defined as such or defined as a Hazardous Substance or any
similar term, by, in, or for the purposes of the Environmental Laws, including,
without limitation section 101(14) of CERCLA (hereinafter defined);
(ii) “Release” shall have the meaning given such term, or any similar term, in
the Environmental Laws, including, without limitation, Section 101(22) of
CERCLA; and (iii) “Environmental Law” or “Environmental Laws” shall mean any
“Super Fund” or “Super Lien” law, or any other federal, state or local statute,
law, ordinance, code, rule, regulation, order or decree regulating, relating to
or imposing liability or standards of conduct concerning any Hazardous Materials
as may now or at any time hereafter be in effect, including, without limitation,
the following, as same may be amended or replaced from time to time, and all
regulations promulgated thereunder or in connection therewith: the Super Fund
Amendments and Reauthorization Act of 1986 (“SARA”); The Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”); The Clean Air Act (“CAA”); the Clean Water Act (“CWA”); The Toxic
Substances Control Act (“TSCA”); The Solid Waste Disposal Act (“SWDA”), as
amended by the Resource Conservation and Recovery Act (“RCRA”); the Hazardous
Waste Management System; and the Occupational Safety and Health Act of 1970
(“OSHA”). The obligations and liabilities of Tenant and Landlord under this
Paragraph shall survive this Lease and any eviction of, or abandonment by, the
Tenant.

 

7



--------------------------------------------------------------------------------

13. Alterations.

a. Capital Improvement Alterations. Simultaneously herewith, Landlord and Tenant
entered into that certain Capital Replacement Escrow Agreement which is attached
hereto and incorporated herein by reference as Exhibit E (the “Escrow
Agreement”), which governs all capital improvements to the Property.

b. All Other Alterations. Tenant shall be allowed to make reasonable non-capital
alterations to the Property provided any such alterations are in accordance with
all applicable building codes, are approved by Landlord IN WRITING and IN
ADVANCE, which approval shall not unreasonably be withheld or delayed. All such
improvements made with or without Landlord’s written consent shall become part
of the Property unless Landlord requires Tenant to remove the improvements at
the expiration or earlier termination of the Lease, such election to be made
solely by Landlord and at the time of approving said alterations. If Landlord
elects to require removal, the Tenant will return the Property to the same
condition it was in immediately prior to the improvements.

Trade fixtures and office furniture shall be installed so as to be readily
removable without injury to the Property or any injury caused by said removal
shall be repaired immediately at Tenant’s expense. Said trade fixtures shall be
removed from the Property before the end of this Lease or shall be deemed
abandoned by Tenant. Tenant shall not install or maintain any equipment,
partitions, furniture, etc. which the weight or the operation of which would
tend to injure or be detrimental to the Property.

Notwithstanding the foregoing, Landlord’s consent shall not be required with
respect to any non-capital alterations that (a) cost less than $50,000.00 on a
per-project basis; (b) do not materially affect the Property’s systems,
structural components, or exterior; and (c) do not adversely affect the market
value or utility of the Property. All alterations by Tenant shall be performed
with due diligence, in a good and workmanlike manner consistent with industry
standards in the Charleston, South Carolina area for design and construction of
first-class office buildings, in compliance with all laws (including any Daniel
Island restrictions), and shall be promptly paid for by Tenant.

14. Assignment or Sub-Lease. Tenant shall not, without written consent of
Landlord, in each case, which shall not be unreasonably withheld or delayed,
assign, transfer, mortgage, pledge or otherwise encumber or dispose of this
Lease, or sublet the Property, or any part thereof, or permit the Property to be
occupied by other persons. Notwithstanding, Tenant may assign or sublease the
Property or portions thereof (subject to all of the terms and conditions of this
Lease) to an entity controlling, controlled by or under common control with
Tenant, so long as Tenant remains fully liable for the Rent and other
obligations hereunder, and Tenant gives to Landlord thirty (30) days written
notice. If this Lease is assigned, or if the Property, or any part thereof, be
subject to the possession of or occupied by any other person, firm, office or
corporation, with or without written permission of Landlord, it will not relieve
Tenant of any obligations under the terms of this Lease and if sublet, assigned
or occupied without the Landlord’s permission or proper notice, this Lease may,
at the option of the Landlord, be terminated in seven (7) days. Any proposed
assignee that proposes to assume Tenant’s obligations hereunder shall execute an
assumption agreement reasonably

 

8



--------------------------------------------------------------------------------

satisfactory to Landlord before consent shall be given. Tenant shall not be
entitled directly or indirectly to sublet the Property or to assign, sell or
transfer this Lease or any portion thereof except pursuant to this Section. Any
attempted transfer or sublet other than in accordance with this Section shall be
null and void ab initio and shall constitute a default under this Lease. If
Tenant desires to transfer any rights hereunder and to request a release from
this lease, Tenant may make a written request to Landlord for a release. Tenant
acknowledges that Landlord shall have the right to negotiate a new Lease with
such third party either under the same terms and conditions of this Lease or
upon new terms and conditions. Landlord agrees to begin such negotiations upon
the request of Tenant for a release from this Lease. Such request shall include
Tenant’s deposit of an amount equal to two (2) months Base Rent in escrow to
insure compliance with this Lease during the term of negotiations with any third
party introduced to Landlord by Tenant and shall further include the deposit of
such other sums, including (1) a sum sufficient in Landlord’s opinion to
reimburse Landlord for all out-of-pocket expenses, including legal fees,
actually incurred in the work related to the release and to the negotiations
with the party to whom the Tenant desires to sell its equipment and (2) all sums
agreed upon for the release. If Landlord agrees to execute a new lease for the
Premises with a third party and if Tenant has paid Landlord all amounts required
for the release, Tenant shall be released. However, if Landlord does not agree
to execute a new lease with such third party, in Landlord’s sole discretion, but
rather consents (in accordance with this Section) to a sublease under or an
assignment of the Lease, Tenant shall not be released from its obligations under
the Lease, and Landlord shall retain the necessary amount from the escrowed
funds to pay Landlord’s out-of-pocket expenses in connection with such prior
negotiation and the assignment or subleasing. If the amount escrowed is
insufficient, Tenant shall immediately pay Landlord the deficiency.

Notwithstanding the foregoing and to the extent permitted by Landlord’s then
mortgagee, Tenant shall have the right to mortgage its leasehold interest
hereunder, provided, however, that Landlord shall not be required to subordinate
its fee interest to any such leasehold mortgagee. Subject to Landlord obtaining
the consent of its then mortgagee, Landlord agrees to consent in writing to the
reasonable and customary rights of Tenant’s leasehold mortgagee. Landlord shall
reasonably cooperate with Tenant in obtaining the consent of Landlord’s
mortgagee any transaction described in this Section for which the consent of
Landlord’s mortgagee is required, provided, however, that Landlord shall not be
responsible to Tenant if Landlord’s mortgagee refuses to grant such consent or
somehow conditions its consent, and further provided that, in any event, Tenant
shall reimburse Landlord for its reasonable attorneys’ fees incurred in
connection with any such request. Notwithstanding anything in this Section 14 to
the contrary, in no event shall Landlord consent to any sublease, or assignment,
or leasehold mortgage where Landlord’s mortgagee has refused or refrained from
giving its consent to the same pursuant to its rights under applicable loan
documents that are binding and enforceable against Landlord.

15. Signs or Awnings. Tenant shall have the right to place or install reasonable
signs, notices, pictures or advertising matter upon the exterior of the Property
after first having obtained Landlord’s written consent, which shall not
unreasonably be withheld or delayed. Any and all signs placed on the Property by
Tenant shall be maintained in compliance with rules and regulations governing
such signs. Tenant shall be responsible to Landlord for any damages caused by
installation, use, maintenance, or removal of said signs. Any electrical service
needed for signs shall be installed at the Tenant’s expense. Landlord shall not
withhold its consent to any requests for approval of Tenant’s signage where such
signage is in compliance with all laws (including any Daniel Island
restrictions) and is consistent with Tenant’s originally-approved signage in
content, size, design, quality, and illumination.

 

9



--------------------------------------------------------------------------------

16. Waiver of Landlord’s Rights. No failure by Landlord to exercise any power
given by Landlord hereunder, or to insist upon Tenant’s strict compliance with
Tenant’s obligations hereunder, and no custom or practice of the parties at
variance with the terms hereof will constitute a waiver of Landlord’s rights to
demand exact compliance with the terms of this Lease at a future time. The
rights and remedies created by this Lease are cumulative and the use of one
remedy shall not be taken to exclude the right to use another.

17. Waiver of Tenant’s Rights. No failure by Tenant to exercise any power given
by Tenant hereunder, or to insist upon Landlord’s strict compliance with
Landlord’s obligations hereunder, and no custom or practice of the parties at
variance with the terms hereof will constitute a waiver of Tenant’s rights to
demand exact compliance with the terms of this Lease at a future time. The
rights and remedies created by this Lease are cumulative and the use of one
remedy shall not be taken to exclude the right to use another.

18. Right of Entry. Landlord, without being liable for trespass or damages,
unless damage is caused by the negligence of the Landlord, shall have the right
to enter the Property after reasonable notice during reasonable hours to examine
the same, or to make repairs as provided in this Lease (or to inspect for the
need for the same), or to exhibit said Property. Landlord shall also be allowed
to post a “For Rent” notice during One Hundred and Twenty (120) days before the
expiration of the Term of this Lease. Said right to entry shall likewise exist
for the purpose of removing place cards, signs, fixtures, alterations or
additions which do not conform to this Lease. In accordance with this right,
Tenant shall give Landlord a key to any and all applicable locks (except for
locks on desks, filing cabinets, safes, and vaults), security systems and
burglar alarms.

19. Liens. Tenant shall not create, or permit to be created, any liens for labor
or material against Landlord’s interest in the Property. All persons contracting
with the Tenant for the erection, installation, alteration, repair or demolition
of any building or other improvements on the Property, and all materials,
flyers, contractors, mechanics, and laborers are hereby charged with notice that
they must look to the Tenant and to the Tenant’s interest only in the Property
to secure payment of any bill for work or material furnished during the rental
period created by this Lease. In the event that liens are placed on record
against the Property by contractors, mechanics, laborers, material suppliers,
etc., because of action by Tenant it will constitute a default of this Lease.

20. Damages to or Destruction of Property. Tenant shall give prompt written
notice to Landlord of any damage to the Property caused by fire or other
casualty. In the event the Property and the improvements located thereon are
damaged by fire, explosion or any other casualty to an extent which is less than
fifty percent (50%) of the cost of replacement of the improvements located on
the Property, the damage shall promptly be repaired by Landlord at Landlord’s
expense in a manner (including design and quality of materials arid workmanship)
substantially equivalent to the original construction of the improvements,
provided that Landlord shall not be obligated to expend for such repair an
amount in excess of the net insurance proceeds recovered or reasonably
recoverable as a result of such damage and released to Landlord by Landlord’s
then mortgagee, and that in no event shall Landlord be required to repair or
replace Tenant’s stock-in-trade, fixtures, furniture, furnishings, floor
coverings and Tenant’s equipment.

Notwithstanding the foregoing, in the event of any such damage and (a) Landlord
reasonably has determined that Landlord shall not be provided sufficient
insurance proceeds to repair,

 

10



--------------------------------------------------------------------------------

restore, and replace the improvements as required hereunder or (b) the Property
and the improvements located thereon shall be damaged to the extent of fifty
(50%) percent or more of the cost of replacement, then, in either event,
Landlord may elect either to repair or rebuild (in the manner provided in the
preceding sentence) the improvements located on the Property or to terminate
this Lease upon giving notice of such election in writing to Tenant within
ninety (90) days after the occurrence of the event causing the damage (such
notice to specify, in good faith, whether Landlord is terminating the Lease
pursuant to subsection (a) and/or (b), above). In the event one of Landlord’s
stated reasons for terminating the Lease is subsection (a), Tenant shall have
the option of providing notice to Landlord (the “Notice”), within twenty
(20) days of Landlord’s notice to Tenant, that Tenant, itself, shall pay the
difference between the total amount of Landlord’s insurance proceeds made
available to Landlord for such repair, restoration, and replacement and the
Landlord’s total cost for the same. If Tenant provides the Notice to Landlord,
the Lease and Landlord’s obligation to repair, restore and replace the damaged
improvements as provided hereunder shall not terminate, provided that Tenant
also provides to Landlord within twenty (20) days of the Notice reasonable
evidence satisfactory to Landlord that it has sufficient funds available
(including, without limitation, a binding commitment for a loan from a bank or
other institutional lender). Notwithstanding that Tenant has provided the Notice
and such reasonable evidence, Landlord shall not be required to commence
construction of any repairs, replacements, or restorations the cost of which
would be in excess of Landlord’s available insurance proceeds until Tenant has
made available to Landlord its additional funds.

Notwithstanding anything to the contrary in this Section, and provided that the
casualty to the Property does not arise from the acts or omissions of Tenant,
its agents, employees, contractors, or invitees and further provided that such,
casualty materially adversely affects Tenant’s use and occupancy of the
Property, if the time necessary to repair any casualty (as reasonably estimated
by an independent architect in the Charleston area mutually designated by
Landlord and Tenant) following such casualty exceeds twelve (12) months from the
date of casualty, then Tenant shall have the right to terminate this Lease upon
written notice given to Landlord. If the casualty, repairing, or rebuilding
shall render the Property untenantable, in whole or in part, and the damage
shall not have been due to the default or neglect of Tenant, a proportionate
abatement of Base Rent shall be allowed from the date when the damage occurred
until the date Landlord completes its work and Tenant is permitted to occupy the
affected area, said proportion to be computed on the basis of the relation which
the gross square foot area of the space in the building rendered untenantable
bears to the entire building. If the time to cure exceeds the time remaining on
the balance of the Lease, Tenant may promptly give written notice and vacate
Property with no penalties. This abatement shall not apply unless there is
sufficient insurance payable to Landlord to cover all of Landlord’s loss of
Rent.

21. Condemnation. If the whole of the Property or such portion thereof as will
make said Property unusable for the purpose herein leased, be condemned by any
legally constituted authority, this Lease shall terminate on the date when
possession thereof is taken by public authorities, and rental shall be accounted
for as between Landlord and Tenant as of that date and Tenant shall assign all
of its rights to condemnation proceeds to Landlord (other than proceeds paid in
respect of Tenant’s property, stock-in-trade fixtures, furniture, furnishings,
and equipment). In the event only such portion of the Property is acquired by
condemnation as will leave the remaining Property, after alteration and repair,
in condition suitable for use by Tenant, the monthly Rent from the day of such
acquisition to the end of the original or any extended term of this Lease shall
be reduced in proportion to the resulting loss of use of the Property by Tenant.
Landlord shall perform all necessary alterations and repairs

 

11



--------------------------------------------------------------------------------

which shall be required to restore the Property to a safe and usable condition,
provided, however, that Landlord shall not be obligated to expend for such
repair an amount in excess of the net condemnation award received by Landlord,
and that in no event shall Landlord be required to repair or replace Tenant’s
stock-in-trade, fixtures, furniture, furnishings, floor coverings and equipment,
and Tenant shall be entitled to a proportionate abatement of Base Rent during
the restoration period as provided for herein.

22. Waiver of Subrogation: Notwithstanding anything to the contrary in this
Lease, Landlord and Tenant hereby release each other and each other’s partners,
officers, directors, employees and agents from all liability and responsibility
for any loss or damage to each other’s property (including, without limitation,
the Property) to the extent caused by (a) any peril normally covered under “all
risk” or “special causes of loss” policies of insurance issued in the geographic
area in which the Property is located (whether or not such party actually
carries such insurance policies), or (b) if the scope of coverage is broader
than in (i) above, then by any peril actually covered under the property
insurance maintained by such party, including liability and responsibility for
anyone claiming through or under the parties by way of subrogation or otherwise.
This release shall apply even if the fire or other casualty is caused by the
fault or negligence of a party or anyone for whom a party may be responsible.
Any property insurance policies covering the Property or their contents shall
include this provision as long as the same shall be obtainable without extra
cost, or, if extra cost be charged therefor, so long as the other party pays the
extra cost. If extra cost is chargeable, the party whose policy is subject to
the extra cost shall advise the other of the amount of the extra cost.

23. Indemnity and Liability. Except to the extent caused by the negligent acts
or omissions or willful misconduct of Landlord, its affiliates, and their
respective employees, agents, and contractors, (a) Tenant shall indemnify and
save Landlord harmless from any and all claims, damages, costs and expenses,
including reasonable attorneys’ fees arising from Tenant’s use and occupancy of
the Property, and (b) Landlord shall not be liable, and Tenant waives all claims
for damage to person or property sustained by Tenant, its employees or agents,
resulting from the condition of the Property or as may result from any accident
in or about the Property or which may be the result directly or indirectly from
any act or neglect to the Property of which the Lease is a part. Except to the
extent caused by the negligent acts or omissions or willful misconduct of
Landlord, its affiliates, and their respective employees, agents, and
contractors, (i) Landlord shall not be responsible or liable at any time for any
loss or damage to Tenant’s merchandise, equipment, fixtures or other personal
property of Tenant or Tenant’s business; (ii) Landlord shall not be responsible
or liable to Tenant or those claiming by, through or under Tenant for any loss
or damage to either the person or property of Tenant that may be occasioned by
or through the acts or omissions of persons occupying adjacent, connecting or
adjoining property; (iii) Landlord shall not be responsible or liable for any
defect, latent or otherwise, in any building constituting the Property or any of
the equipment, machinery, utilities, appliances or apparatus therein, nor shall
it be responsible or liable for any injury, loss or damage to any person or to
any property of Tenant or other person caused or resulting from bursting,
breakage, or by or from leakage, ice, running, backing up, seepage, or the
overflow of water or sewage in any part of the Property or from any injury or
damage caused by or resulting from acts of God or the elements. In the event
Landlord transfers this lease, except as collateral security for a loan, upon
such transfer Landlord will be released from all liability and obligations under
this Lease arising or accruing on and after the date of such transfer.

24. Reversion. At the end of the Term or upon cancellation of this Lease, Tenant
shall surrender the Property to Landlord in a broom clean condition as good as
the Property

 

12



--------------------------------------------------------------------------------

was at the beginning of the Term (subject to reasonable wear and tear and damage
by casualty (to the extent not caused by Tenant or its employees, agents,
contractors, or invitees) or condemnation) and free from any toxic or hazardous
substances arising from Tenant’s acts. Tenant will pay to Landlord one and
one-half (1.5) times the Base Rent until such clean up is completed. Tenant will
indemnify and save Landlord harmless from and against all claims made by any
succeeding Tenant of the Property against Landlord because of delay in
delivering possession of the Property, so far as such delay is occasioned by
failure of Tenant to so surrender the Property in such condition.

25. Effective Date of Lease. This Lease shall become effective as a binding
agreement only upon the execution and delivery thereof by both Landlord and
Tenant. If this Lease is signed by one party and submitted to the other party,
it shall constitute an offer to lease which is subject to revocation at any time
prior to execution by the other party and delivery of a fully executed copy to
the submitting party.

26. Notices. Any notice required to be given under this Lease shall be sent to
the addresses provided below either by (a) United States certified mail, return
receipt requested, or national overnight courier service (such as Federal
Express), such notice being deemed delivered upon receipt or refusal of receipt
or (b) by facsimile transmission, with confirmation of receipt of such facsimile
transmission and hard copy sent by first-class mail. Either party may change its
notice address(es) hereunder by giving ten (10) days prior written notice to the
other of such new address(es).

If to Landlord:

Duck Pond Creek-SPE, LLC

c/o DPC–SPE, LLC, its Managing Member

1990 Daniel Island Drive

Charleston, SC 29492

With a Copy to:

Geoffrey M. Smith, Esq.

Smith, Cox & Associates, LLP

P.O. Box 20458

Charleston, SC 29413

For Overnight Deliveries:

160 East Bay Street, Ste. 201

Charleston, SC 29401

Ph: 843-853-5577

Fax: 843-853-5757

If to Tenant:

Blackbaud, Inc.

2000 Daniel Island Drive

Charleston, SC 29492

Attn: General Counsel

Blackbaud, Inc.

2000 Daniel Island Drive

Charleston, SC 29492

 

13



--------------------------------------------------------------------------------

27. Bankruptcy. If Tenant shall apply for relief under any bankruptcy act or
shall be adjudicated bankrupt or insolvent or take the benefit of any federal
reorganization or make a general assignment or take the benefit of any insolvent
law, or if a Trustee in bankruptcy or a receiver be appointed or elected for
Tenant, under federal or state law, this Lease at the option of Landlord shall
expire and end seven (7) days after Landlord gives Tenant written notice, UNLESS
Tenant’s trustee immediately cures any default of Tenant hereunder and provides
(in compliance with federal and state laws) adequate assurance of future
performance of Tenant’s obligations hereunder.

28. Beyond Landlord’s Control. None of the acts, promises, covenants, or
obligations on the part of Tenant to be kept, performed, or not performed as the
case may be, nor the obligation of Tenant to pay Rent or other charges or
payments shall be anywise waived, excused, or affected by reason of Landlord
being unable at any time during the Term of this Lease, to supply or to delay in
supplying heat, light, elevator service or any other service expressed or
implied on the part of Landlord to be supplied; or by reason of Landlord being
unable to make any alterations, repairs, or decorations, or to supply any
equipment or fixtures, or any other promise, covenant, or obligations on the
part of the Landlord to be performed, if Landlord’s inability or delay is caused
by circumstances beyond Landlord’s reasonable control, including, without
limitation, by reason of war, civil commotion, acts of God, governmental
restrictions, scarcity of labor or materials, strikes or labor walkouts.

29. Estoppel Certificates. Financial Statements.

Tenant or Landlord shall from time to time, within twenty (20) days following
written notice from the other, execute, acknowledge and deliver to the
requesting party a written statement certifying that this Lease is in full force
and effect. This statement should also state whether or not the requesting party
is in default in performance of any covenant and shall constitute an
acknowledgment by the non-requesting party that this Lease is unmodified and in
full force and effect, and shall constitute a waiver of any defaults by the
non-requesting party which may have existed prior to the date of such notice.
Time is of the essence in complying with this provision.

To the extent such information is otherwise publicly available, if requested by
Landlord in writing to the Tenant, Tenant shall furnish to Landlord within one
hundred twenty (120) days after the close of each fiscal year a balance sheet,
as well as a profit and loss statement on Tenant for such fiscal year certified
by Tenant to be correct and accurate and prepared in accordance with generally
accepted accounting principles consistently applied and a quarterly profit and
loss statement of Tenant.

30. Peaceful Possession. Subject to the terms, covenants and conditions of this
Lease, Tenant shall have, hold and enjoy possession of the Property undisturbed
by Landlord or parties acting through Landlord, subject to the rights of the
holders of any mortgage which now covers said Property or which may hereafter be
placed on the Property by Landlord and subject to the easements set out in
Exhibit C and Exhibit D, and any and all matters of public record as of the date
hereof or known to Tenant as of the date hereof.

 

14



--------------------------------------------------------------------------------

31. Default. If Tenant fails to pay Rent on or before the due dates as herein
stated (TIME IS OF THE ESSENCE) this Lease shall be in default. If Tenant fails
to cure such default within fifteen (15) days; or if Tenant shall be in default
in performing any of the terms, covenants and conditions of this Lease other
than the provision requiring the payment of Rent, and fails to cure such default
within thirty (30) days after the receipt of written notice of default from
Landlord provided that if Tenant shall have diligently commenced such cure
within such 30-day period, then such cure period shall be extended for so long
as Tenant shall be diligently attempting to cure such default, provided further
that such aggregate cure period shall not exceed 90 days from the date of
Landlord’s written notice of default to Tenant; or if Property shall be
abandoned or deserted for forty five (45) days, or this Lease is assigned to any
other persons, firm, office or corporation, without the permission of Landlord
as required herein, this Lease, at Landlord’s option, shall expire and terminate
seven (7) days after Landlord delivers written notice to Tenant of such
condition or default and Tenant shall immediately quit and surrender said
Property to Landlord. In the event of any such default or breach of performance,
Landlord without any further notice or demand of any kind to Tenant, may, with
or without terminating the Lease re-enter and forthwith repossess the entire
Property and without being liable for trespass or damage shall relet, lease, or
demise the Property to another Tenant without any hindrance or prejudice to
Landlord’s right to distraint for any past due Rent, and Rent (including without
limitation the reasonable costs of repair ad restoration of the Property
required due to Tenant’s acts or omissions and Landlord’s reasonable brokerage
commissions and reasonable attorneys fees incurred in connection with any such
default and reletting), and from the time of such default or termination until
the Property was leased or rented to another tenant, for all of which Tenant
shall be responsible to Landlord. From and after any event of default that
remains uncured beyond the applicable grace period set forth herein, as provided
hereunder, in addition to Landlord’s other rights and remedies hereunder and at
law and equity, Landlord may charge Tenant default interest on any amounts owing
to Landlord hereunder at the rate of the Prime Rate of interest as published
from time to time in the Wall Street Journal plus four percent (4%). Landlord’s
rights and remedies hereunder are cumulative.

32. Attorneys’ Fees. In the event a dispute arises between the parties with
regard to this Agreement, the parties agree that the non-prevailing party shall
reimburse the prevailing party for all reasonable attorneys’ fees, costs and
expenses, arising from and after the date of this Agreement, incurred by the
prevailing party in connection with the enforcement or interpretation of rights
under this Agreement. This reimbursement includes, without limitation,
reasonable attorneys’ fees, costs and expenses for trial, appellate proceedings,
out-of-court negotiations, workouts and settlement or for enforcement of rights
under any state or federal statute, including, without limitation, reasonable
attorneys’ fees, costs and expenses incurred to protect the prevailing party and
attorneys fees, costs and expenses incurred in bankruptcy and insolvency
proceedings such as (but not limited to) in connection with seeking relief from
stay in a bankruptcy proceeding. The term “expenses” as used herein, means any
expenses incurred by the prevailing party in connection with any of the
out-of-court, or state, federal or bankruptcy proceedings referenced above,
including, but not limited to, the fees and expenses of any appraisers,
consultants and expert witnesses retained or consulted by the prevailing party
in connection therewith.

The prevailing party shall also be entitled to its attorneys’ fees, costs, and
expenses incurred in any post-judgment proceedings to collect and enforce the
judgment. This provision is separate and several and shall survive the merger of
this Agreement into any judgment on this Agreement.

 

15



--------------------------------------------------------------------------------

The trier of fact shall determine the identity of the prevailing party..

33. Definitions. “Landlord” as used in this Lease shall include the owner or
owners of the Property and/or the aforementioned managing agents as well as the
Landlord’s heirs, representatives, assigns, and successors in title to Property.
“Tenant” shall include Tenant, Tenant’s heirs and representatives, and if this
Lease shall be assigned or sublet in compliance with the provisions of this
Lease, shall include also Tenant’s assignees or sublessees, as to Property
covered by such assignment or sublease. “Agent” shall include agent, agent’s
successors, assigns, heirs, and representatives. “Landlord”, “Tenant” and
“Agent” include male and female, singular, plural, corporation, partnership or
individual, as may fit the particular parties.

34. Subordination and Modification. Tenant covenants that this lease shall be
and shall remain subordinate to any mortgages placed upon the Property and
Tenant shall, at the request of Landlord, execute any customary subordination
and attornment agreements in form and substance reasonably acceptable to Tenant,
provided that mortgagee has executed for Tenant a non-disturbance agreement in
such mortgagee’s usual and customary form.

35. Entire Agreement. This Lease and the exhibits hereto contain the entire
agreement between the parties hereto and all previous negotiations leading
thereto, and it may be modified only by a dated written agreement signed by both
Landlord and Tenant. No surrender of the Property or of the remainder of the
Term of this Lease shall be valid unless accepted by Landlord in writing. THIS
LEASE COMPLETELY REPLACES AND SUPERSEDES THE EXISTING LEASE.

36. Applicable Law. The parties executing this Lease acknowledge that the
negotiations and anticipated performance of this Lease occurred or shall occur,
and that this Lease is executed in the State of South Carolina; therefore, the
parties irrevocably and unconditionally agree that South Carolina law shall
govern the interpretation of this Lease and the rights and duties of the parties
hereto.

37. Permits. Tenant shall procure any and all permits required from local, state
and federal governmental agencies, and/or otherwise, which may be required to
use the Property in the manner permitted by this Lease. Any and all costs
associated with such permits shall be the sole responsibility of the Tenant.

38. Survival of Representations and Warranties. All representations, warranties,
covenants and agreements contained in this Lease and in all documents and
agreements incorporated herein shall survive the execution and termination of
this Lease.

39. Severability. If any term or provision of this Lease shall to any extent be
held by a court of competent jurisdiction to be invalid or unenforceable, the
remainder of this Lease shall not be affected thereby and a balance of the terms
and provisions of this Lease shall be valid and enforceable to the fullest
extent either hereunder or as permitted by law.

40. Heirs, Successors and Assigns. This Lease shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective heirs,
successors and assigns.

 

16



--------------------------------------------------------------------------------

41. Authority. The individuals signing this Lease personally warrant that they
have the right and power to enter into this Lease, to grant the rights granted
under this Lease, and to undertake the obligations undertaken in this Lease.

42. Brokers. Landlord shall not be liable for any real estate fee, consulting
fee, commission or other form of compensation whatsoever with respect to the
transactions contemplated hereby. Tenant shall indemnify and hold Landlord
harmless from and against and in respect to any and all liability or expense
resulting from or in connection with fees, claims or commissions alleged to be
due through Tenant’s acts as a result of the transactions contemplated hereby to
any person or entity.

43. Captions. The marginal captions herein are done for convenience and
reference only and shall not be deemed as part of this Lease or construed as in
any manner or as amplifying the terms and provisions of this Lease to which they
relate.

44. Interpretation Presumption. This Lease has been negotiated by the parties
hereto and by the respective attorneys for each party. The parties represent and
warrant to one another that each has, by counsel or otherwise, actively
participated in the finalization of this Lease, and in the event of a dispute
concerning the interpretation of this Lease, each party hereby waives the
doctrine that an ambiguity should be interpreted against the party which has
drafted the document.

45. Assignment of Abandoned Chattels. It is understood and agreed that any
merchandise, fixtures, furniture or equipment of Tenant left in the Property
when Tenant vacates the Property following the expiration or sooner termination
hereof shall be deemed to have been abandoned by Tenant and by such abandonment,
Tenant relinquishes any right or interest therein and Landlord is authorized to
sell, dispose of or destroy same.

46. Attornment by Tenant. If the holder of any mortgage, deed to secure debt,
deed of trust or other instrument affecting or encumbering the fee title to the
Premises shall succeed to the rights of Landlord under this Lease, at the
election of such holder, provided such holder recognizes and observes this
Lease, Tenant shall attorn to and recognize such successor as Tenant’s landlord
under this Lease and shall promptly execute and deliver any instrument that may
be necessary to evidence such attornment. Notwithstanding the foregoing, neither
the party acquiring the interest of Landlord hereunder as a result of
foreclosure or any sale in lieu of foreclosure, nor any of such party’s
successors or assigns, shall be (a) liable for any act or omission of any prior
landlord; (b) subject to any offsets or defenses which Tenant might have against
any prior landlord; or (c) bound by any payments of Rent which Tenant paid for
more than the current month’s rent to any prior landlord.

47. Force Majeure. Subject to the last sentence of this paragraph, if either
party hereto shall be delayed or prevented from the performance of any repair or
other act required under this Lease by reason of an act of God, strike,
shortages of labor or materials, governmental restrictions or controls, fire or
other casualty, riot, insurrection, war, terrorist act or other cause beyond the
control of the party obligated to perform (collectively, “Force Majeure”), then
upon written notice to the other party, the performance of such act shall be
excused for the period of the delay and the period for the performance of such
act shall be extended for a period equal to the actual number of days of such
delay, provided that the party so delayed or prevented from performing shall
exercise reasonable and good faith efforts to remedy any such cause of delay or
cause preventing performance.

 

17



--------------------------------------------------------------------------------

48. Memorandum of Lease. Upon request, either party shall execute, deliver and
record in the land records of Berkeley County, South Carolina, a Memorandum of
this Lease, the form and substance of which shall be mutually acceptable to the
parties. At Landlord’s request, upon the expiration or earlier termination of
this Lease, Tenant shall execute in recordable form and deliver to Landlord a
Notice of Termination of Lease to be recorded in the land records of Berkeley
County, South Carolina. If Tenant shall fail to comply with Landlord’s request
within ten (10) days of Landlord’s request therefore, Landlord is entitled to
execute the same on behalf of Tenant.

THIS IS A LEGALLY BINDING CONTRACT. TENANT IS ADVISED TO SEEK FURTHER ASSISTANCE
IF THE CONTENTS ARE NOT UNDERSTOOD. TENANT ACKNOWLEDGES THE RECEIPT OF A COPY OF
THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have their duly authorized representative
to execute this Lease on the day and year first above written.

 

WITNESS:     LANDLORD:     DUCK POND CREEK – SPE, LLC, a South Carolina limited
      liability company       By:   DPC—SPE, LLC, a South Carolina Limited
liability company, its managing member

/s/ Kathleen Ascencio

    By:  

/s/ Anthony E. Bakker

/s/ Geoffrey Smith

    Its:  

Authorized Agent

    TENANT:     BLACKBAUD, INC., a Delaware corporation

/s/ Jon W. Olson

    By:  

/s/ Timothy V. Williams

/s/ Tina Ostby-Barton

    Its:  

Chief Financial Officer

 

18



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

 

19



--------------------------------------------------------------------------------

LOGO [g11102ex1037_page20.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

RENT

Tenant shall pay to Landlord Base Rent calculated at $16.75 Triple Net (“NNN”)
per square foot (“SF”) at an agreed square footage of the building located on
the Property (the “Building”) of Two Hundred Seventeen Thousand, Five Hundred
Fifty Six (217,556) net SF in an amount equal to Three Million Six Hundred
Forty-Four Thousand Sixty-Three and 00/100 Dollars ($3,644,063.00) payable in
equal monthly installments of Three Hundred Three Thousand Six Hundred
Seventy-One and 91/100 Dollars ($303,671.91).

The Base Rent shall escalate annually (including during any Option Term) at a
rate equal to the percentage increase in the CPI (as hereinafter defined) for a
given lease year over the CPI for the prior lease year (but in no event shall
the Base Rent increase exceed 5.5% for any single year). The increase shall take
effect beginning with the Rent payment due on the first anniversary date of the
Lease and shall continue on each anniversary of the Lease thereafter, and shall
be calculated based on the increase in the CPI published in July of the lease
year for which the increase in Base Rent is being determined, over that
published July one year before. “CPI” shall mean the Consumer Price Index – U.S.
City Average for Urban Wage Earners and Clerical Workers, all Items (1982-84 =
100) of the United States Bureau of Labor Statistics, Series Id: CWUR0000SAO .
In no event shall Base Rent for a given lease year ever be less than the Base
Rent for the prior lease year.

As an example:

     217,556    total sqft          $ 15.00    $/sqft-current                
June 2006 CPI    June 2007 CPI    % increase         198.6    203.906    2.67 %

persqft adjustment

   $ 0.40         

new sqft cost

   $ 15.40         

new annualized cost

   $ 3,350,526.72         

New Monthly cost

   $ 279,210.56         

To calculate the October 2007 increase from a base cost of $15.00, using the
data published by BLS, will result in a cost per sqft of $15.40 per sqft.

180 days prior to the end of the Initial Term or the first Option Term, as the
case may be, Landlord and Tenant shall select a MAI appraiser (the “Agreed
Appraiser”) satisfactory to both parties. Such Agreed Appraiser shall prepare an
appraisal to determine the fair market value for renewal purposes (the “FMV”)
and provide a written appraisal to both parties within thirty (30) days after
such appointment.

 

20



--------------------------------------------------------------------------------

If the parties are unable to agree on an Agreed Appraiser, each party shall, no
later than twenty (20) days thereafter: 1) at its own cost, appoint a real
estate appraiser (each an “Appointed Appraiser”) who is a member of the American
Institute of Real Estate Appraisers, with at least ten (10) years’ full-time,
commercial appraisal experience in Charleston County, South Carolina, including
experience reasonably sufficient to appraise values in such area, to appraise
and determine the FMV, and 2) notify the other party in writing of its
selection. If any party does not appoint an Appointed Appraiser within such
twenty (20) day period, the single Appointed Appraiser appointed by the other
party shall be the sole appraiser and shall determine the FMV as described
herein within thirty (30) days of his appointment.

If the two Appointed Appraisers are appointed by the parties, they shall each
perform an appraisal (each an “Appointed Appraisal”) to determine the FMV of the
leased space. Such Appointed Appraisals shall be completed and copies thereof
submitted to both parties on or before the date which is forty-five (45) days
after the appointment of the first Appointed Appraiser.

If the difference between the two Appointed Appraisals is equal to or less than
5% of the Appointed Appraisal which produced the lower FMV, then the average of
the two Appointed Appraisals shall constitute the FMV.

If the difference between the two Appointed Appraisals is greater than 5% of the
Appointed Appraisal which produced the lower FMV, then the two Appointed
Appraisers shall attempt to select a third appraiser (the “Third Appraiser”)
meeting the qualifications stated in this section within ten (10) days after the
date of submission of the Appointed Appraisals. If the two Appointed Appraisers
are unable to agree on the Third Appraiser, either of the parties, by giving ten
(10) days notice to the other party, can submit the decision to arbitration.
Landlord and Tenant shall each bear the cost of the Appointed Appraiser it has
selected and one-half of the cost of appointing the Third Appraiser and of
paying the Third Appraiser’s fee. The Third Appraiser, however selected, shall
be a person who has not previously acted in any capacity for either party.

Within thirty (30) days after the selection of the Third Appraiser, the Third
Appraiser shall prepare its own appraisal of the Commercial Tract in accordance
with the requirements of this section (the ‘Third Appraisal”). If the FMV as
determined by the Third Appraisal is between the amounts determined by the
Appointed Appraisals, the amount determined by the Third Appraisal shall be the
FMV. If the FMV as determined by the Third Appraisal is lower than the amount as
determined by both of the Appointed Appraisals, the FMV shall be the lower of
the amounts determined by the Appointed Appraisals. If the FMV as determined by
the Third Appraisal is higher than the amount as determined by both of the
Appointed Appraisals, the FMV shall be the higher of the amounts determined by
the Appointed Appraisals.

 

21



--------------------------------------------------------------------------------

EXHIBIT C

EXISTING EASEMENT

 

22



--------------------------------------------------------------------------------

LOGO [g11102ex1037_page24a.jpg]



--------------------------------------------------------------------------------

LOGO [g11102ex1037_page25a.jpg]



--------------------------------------------------------------------------------

LOGO [g11102ex1037_page26a.jpg]



--------------------------------------------------------------------------------

LOGO [g11102ex1037_page27a.jpg]



--------------------------------------------------------------------------------

LOGO [g11102ex1037_page28a.jpg]



--------------------------------------------------------------------------------

LOGO [g11102ex1037_page29a.jpg]



--------------------------------------------------------------------------------

LOGO [g11102ex1037_page30a.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

 

STATE OF SOUTH CAROLINA

 

COUNTY OF BERKELEY

 

DECLARATION OF

ACCESS AND PARKING

EASEMENT

THIS DECLARATION OF ACCESS AND PARKING EASEMENT (the “Declaration of Easement”)
is made this          day of                     ,          by DUCK POND
CREEK-SPE, LLC, a South Carolina limited liability company (“Declarant”).

WITNESSETH:

WHEREAS, Declarant is the landlord under that certain Triple Net Lease Agreement
(the “Lease”) dated as of October 1, 2008, whereby Declarant leases to
Blackbaud, Inc. (“Blackbaud”) as tenant certain real property consisting of
approximately seventeen and six hundred seventy eight thousandths
(17.678) acres, more or less, (the “Leased Parcel”) which is owned by Declarant;
and

WHEREAS, approximately seven and seven tenths (7.7) acres consisting of
undeveloped land and a portion of the existing parking lot described on the
drawing attached hereto as Exhibit A as the “7.70 Acre Development Parcel” (the
“Development Parcel”) located adjacent and contiguous to the Leased Parcel does
not have vehicular access except across the Leased Parcel; and

WHEREAS, Declarant desires to grant easements across the Leased Parcel for
pedestrian and vehicular access to, and development of (including utilities
installation and maintenance), the Development Parcel; and

WHEREAS, all of Blackbaud, Blackbaud’s mortgagee(s), and Declarant’s
mortgagee(s), hereby consent to the easements granted herein in accordance with
the terms hereof.

NOW, THEREFORE, Declarant hereby declares as follows:

 

  1.

Recitals. The recitals set out above are incorporated herein by reference.

 

  2.

Access. There shall exist twenty four (24) hours a day, 365 days a year, a
non-exclusive right of access for ingress and egress, for the benefit of the
Development Parcel, over, upon, and across the access ways, driveways, and
parking areas located upon the Leased Parcel for vehicular (both passenger and
commercial) and pedestrian ingress, egress, and regress to and from the
Development Parcel to the public right-of-way, including any access necessary or
desirable for construction, maintenance and repair activities on the Development
Parcel.

 

23



--------------------------------------------------------------------------------

  3.

Utilities and Drainage Easement. There are hereby granted a permanent easement
through the Leased Property for the purposes of installation, maintenance,
repair, and replacement of utilities including cable or other television
systems, sewer, water, gas, electricity, power and telephone pipes, lines,
mains, conduits, wires, poles, transformers and any and all other equipment or
machinery necessary or incidental to the proper functioning of any utility
system or the furnishing of such services to the Development Parcel. This is
also an easement for necessary water meters, electrical meters, other utilities
infrastructure, and mailboxes for the benefit of the Development Parcel. To the
extent reasonably possible, such utilities for the benefit of the Development
Parcel shall be located underground within the shaded areas of the Leased Parcel
designated as “30 Ft. Wide Access And Utility Easement To Serve Future
Development” and the “Existing 40 Ft. Wide Access Easement to Serve Future
Development” on the drawing attached hereto as Exhibit B, unless otherwise
located by the respective providers of the utilities services. The Development
Parcel is hereby granted an easement, and shall have the right, to expand the
existing drainage pond located on the Leased Property along the boundary with
the Development Parcel (the “Drainage Pond”), so long as any expansion of the
Drainage Pond is located on the Development Parcel, and the Development Parcel
may utilize the expanded Drainage Pond for drainage of the Development Parcel so
long as the capability of the Drainage Pond to provide drainage for the Leased
Parcel is at least as great as the capability of the Drainage Pond as of the
date of this Declaration of Easement to provide drainage for the Leased Parcel,
as determined by civil engineers for Blackbaud and Declarant. If the Drainage
Pond is expanded onto the Development Parcel, the Development Parcel and the
Leased Parcel shall maintain that portion of the Drainage Pond located on their
respective properties.

 

  4.

Parking. The access afforded hereby shall not include any right for the benefit
of the Development Parcel to park anywhere on the Leased Parcel. The parties
agree that the Leased Parcel as currently configured contains at least one
thousand one hundred seventy eight (1,178) parking spaces, which equals at least
five and four tenths (5.4) spaces per thousand square feet of the agreed square
footage of the office building located on the Leased Parcel (which square
footage is agreed for purposes of this Declaration of Easement to be 217,556
square feet).

 

  5.

Obligations. In connection with the use of the easements created herein, the
owner of the Development Parcel (the “Owner”) shall require in any lease
agreement for the Development Parcel or any portions thereof (hereinafter, a
“Development Parcel Lease”) provisions, among others, stating (i) that the
tenant (or licensee, as applicable,) under any Development Parcel Lease
(hereinafter, a “Development Parcel Tenant”), shall maintain public liability
insurance for matters arising out of its use of the Leased Parcel pursuant to
easements created herein in a minimum amount of $5,000,000 naming the Office
Tenant, as defined below, and its subtenants, if any (hereinafter, “All Office
Tenants”) as additional insureds; (ii) that all Development Parcel Tenants shall
comply with all applicable governmental rules, regulations, laws, restrictions
(including any public or private covenants, conditions, or restrictions
applicable to the Development Parcel as part of Daniel Island), and ordinances
in its use of the Leased

 

24



--------------------------------------------------------------------------------

 

   Parcel hereunder; and (iii) that the Development Parcel Tenant shall maintain
any improvements located on the Development Parcel (or the portion thereof that
is the subject of its Development Parcel Lease) in good condition. Upon written
request, the Owner may elect to provide to the Office Tenant a copy of each
Development Parcel Lease. In the event that the Owner has elected not to provide
the Office Tenant with a requested copy of a Development Parcel Lease containing
such provisions, or in the event that the Owner has not entered into a
Development Parcel Lease in connection with any particular use of the
Development Parcel, then the Owner itself shall directly and for the benefit of
All Office Tenants be obligated to perform the covenants set forth in
subparagraphs (i) through (iii), above, with respect to the activities of
(a) any Development Parcel Tenant the Development Parcel Lease for which the
Owner has elected not to provide the Office Tenant a copy and (b) any particular
use of the Development Parcel for which the Owner has not entered into a
Development Parcel Lease. 6.    Binding. This Declaration of Easement shall
inure to and be binding upon the heirs, successors and assigns of Declarant and
Owner and shall run with and benefit and burden the Development Parcel and shall
run with and benefit and burden the Leased Parcel forever or until this
Declaration and the easements created hereunder shall be terminated by Owner or
its heirs, successors and assigns by written, recorded instrument. 7.   
Amendments. Declarant will not materially amend this Declaration of Easement
without the prior written consent of the Blackbaud, the initial tenant of the
Leased Parcel (together with its successors and assigns, but specifically
excluding its subtenants, if any, the “Office Tenant”), which consent shall not
unreasonably be withheld, conditioned, or delayed. 8.    Third Party
Beneficiary. The Office Tenant shall be a third-party beneficiary hereunder and,
as such, shall be entitled to enforce the covenants and obligations contained
herein against the Owner and any Development Parcel Tenant.    9.   

Joinder of Tenants. [All tenants under leases should consent.] Office Tenant
joins in this Agreement for the sole purpose of expressing its consent hereto
and of binding, subjecting and subordinating its leasehold interests under the
New Blackbaud Lease to the terms, covenants and conditions of this Declaration
of Easement.

   10.    Joinder of Mortgagees. [All mortgagees of Declarant, Owner, and
Blackbaud need to consent.]                                         , mortgagee
under that certain Mortgage from Office Tenant dated                      and
recorded on                              in Book              at Page         
in the RMC Office for Berkeley County, South Carolina joins in this Agreement
for the sole purpose of expressing its consent hereto and of binding, subjecting
and subordinating said Mortgage and its interest in the Reduced Office Parcel to
the terms, covenants and conditions of this Declaration of Easement. 11.   
Existing Stadium Easement. This Declaration of Easement is and shall remain
subordinate and subject to that Declaration of Access and Parking Easement dated
October 13, 1999 and recorded in Book 1769, at page 0001, and re-recorded in
Book 1816, at page 0268, in the RMC Office for Berkeley County, South Carolina.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized agent of Declarant has set his hand and
affixed his seal as of the day and year first above written.

 

WITNESSES

 

DUCK POND CREEK-SPE, LLC, a South

 

Carolina limited liability company

    By:  

DPC–SPE, LLC, a South Carolina limited liability company, its managing member

/s/ Geoffrey Smith

     

By:

 

/s/ Anthony E. Bakker

/s/ Kathleen Ascencio

     

Its:

 

Authorized Agent

 

 

SOUTH CAROLINA

ACKNOWLEDGMENT

BERKELEY COUNTY

I, the undersigned Notary Public do hereby certify that Anthony Bakker
personally appeared before me this day and acknowledged that he is the
authorized agent of DPC-SPE, LLC, a South Carolina limited liability company and
managing member of DUCK POND CREEK-SPE, LLC, a South Carolina limited liability
company, and that by authority duly given as the act of the limited liability
company, the foregoing instrument was signed by him as its Manager under seal.
Witness my hand and official seal this 5 day of December, 2008.

 

/s/ Kathleen Ascencio

Notary Public for

My Commission Expires: 2-21-17

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized agent of Blackbaud, Inc. has set his
hand and affixed his seal as of the day and year first above written.

 

WITNESSES

   

BLACKBAUD, INC., a Delaware corporation

/s/ Jon W. Olson

   

By:

 

/s/ Timothy V. Williams

/s/ Tina Ostby-Barton

   

Its:

 

CFO

 

         

SOUTH CAROLINA

ACKNOWLEDGMENT

BERKELEY COUNTY

I, the undersigned Notary Public do hereby certify that Tim Williams personally
appeared before me this day and acknowledged that he is the CFO of BLACKBAUD,
INC., a Delaware corporation, and that by authority duly given as the act of the
corporation, the foregoing instrument was signed by him as its Representative
under seal. Witness my hand and official seal this 24th day of October, 2008.

 

/s/ Anissa Hurd

Notary Public for

My Commission Expires: 1/17/2017

 

27



--------------------------------------------------------------------------------

(PAGE FOR ANY OTHER LESSEE OR MORTGAGEE)

IN WITNESS WHEREOF, the duly authorized agent of                      has set
his hand and affixed his seal as of the day and year first above written.

 

WITNESSES

    ________________________________________________,     a
                                     corporation

 

    By:        

Its:

 

 

     

 

 

STATE OF                                         

ACKNOWLEDGMENT

COUNTY OF                                     

I, the undersigned Notary Public do hereby certify that
                                         personally appeared before me this day
and acknowledged that he is the                              of
                                        , a                             
corporation, and that by authority duly given as the act of the corporation, the
foregoing instrument was signed by him as its                      under seal.
Witness my hand and official seal this          day of                     ,
        .

 

 

Notary Public for

My Commission Expires:

 

28



--------------------------------------------------------------------------------

EXHIBIT A

TO

DECLARATION OF ACCESS AND PARKING EASEMENT

 

29



--------------------------------------------------------------------------------

LOGO [g11102ex1037_page38.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

TO

DECLARATION OF ACCESS AND PARKING EASEMENT

 

30



--------------------------------------------------------------------------------

LOGO [g11102ex1037_page40.jpg]



--------------------------------------------------------------------------------

EXHIBIT E

 

STATE OF SOUTH CAROLINA

     )           )     

CAPITAL REPLACEMENT

COUNTY OF BERKELEY

     )     

  ESCROW AGREEMENT

THIS CAPITAL REPLACEMENT ESCROW AGREEMENT (the “Agreement”) is made this
         day of             , 2008 by and between DUCK POND CREEK - SPE, LLC, a
South Carolina limited liability company (“Landlord”) and BLACKBAUD, INC., a
Delaware corporation (collectively referred to hereinafter as “Tenant”).

R E C I T A L S

 

  A)

Landlord currently leases certain property together with improvements thereon
(the “Property”) located in Berkeley County, South Carolina, said Property
currently referred to as the Blackbaud building, pursuant to that certain lease
dated             , 1999 (the “Lease”).

 

  B)

The Lease is being re-negotiated, and Landlord and Tenant are entering into a
new lease (the “New Lease”) effective October 1, 2008, the terms and conditions
of which have been negotiated by the parties.

 

  C)

As a condition of the New Lease, Landlord has agreed to provide Tenant with this
Agreement, which establishes an escrow account for capital improvements to the
Property.

W I T N E S S E T H:

In consideration of the New Lease from Tenant to Landlord, the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the parties agree as follows:

 

  1.

Definitions. As used in this Agreement, the following terms shall have the
meanings indicated, unless the context otherwise requires.

 

  a)

Capitalized Repair and Maintenance shall mean those certain items of the
Property, the costs of which are normally capitalized under generally accepted
accounting principles, but specifically excluding routine maintenance items.
Capitalized Repair and Maintenance shall also include Replacement Property
(hereinafter defined).

 

  b)

Replacement Property shall mean all installed machinery and fixtures (including
fire sprinklers, alarm systems, air conditioning, heating,

 

31



--------------------------------------------------------------------------------

 

refrigerating, and electronic monitoring), generator, kitchen equipment, roof,
carpet and floor coverings, but specifically excluding all personal property,
office furniture, office equipment and supplies of any nature whatsoever.

 

 

2.

Deposits to Escrow Account. During the New Lease term (including renewals
thereof) Landlord will make available to Tenant the sum of Four Million and
00/100 Dollars ($4,000,000.00) for Capitalized Repair and Maintenance (the
“Escrow Account”). The funds for the Escrow Account will be drawn down as needed
from a Letter of Credit (the “LOC”) provided by Landlord for the benefit of
Tenant. The issuer of the LOC shall be a financial institution with assets of
not less than Two Billion Five Hundred Million Dollars ($2,500,000,000.00)
acceptable by Tenant, such acceptance not to be unreasonably withheld. All sums
deposited into the Escrow Account are sometimes referred to hereinafter as
deposits (“Deposits”). The Escrow Account and the respective Deposits shall be
held in the name of Tenant but shall be disbursed or applied only as
specifically set forth herein.

 

  3.

Periodic Disbursements from Escrow Account. Upon written notice from Tenant to
Landlord and Tenant’s satisfaction of all requirements and conditions
hereinafter set forth, Tenant shall make periodic disbursements of Deposits from
the Escrow Account to pay for the actual costs of Capitalized Repair and
Maintenance.

 

  a)

Tenant shall submit to Landlord (not less than 30 days prior to the proposed
date of any disbursement) a written request for disbursement and a certificate
(“Certificate”) executed by Tenant describing the Capitalized Repair and
Maintenance desired by Tenant together with a certification of the total costs
to be incurred and drawn down as a Deposit (the “Replacement Costs”). Tenant
shall also certify that the Capitalized Repair and Maintenance will be
completed: (i) in accordance with all applicable laws, ordinances and
regulations of any governmental office or authority having jurisdiction over the
Property; (ii) in a good and workmanlike manner in accordance with any plans and
specifications previously approved by Landlord; and (iii) in accordance with
applicable insurance requirements including those of insurance underwriters. In
cases of safety, power restoration, facility restoration, building
infrastructure Time is of the Essence and will override the 30 day notice
period.

 

  b)

The Certificate or supplement thereof shall be accompanied by copies of all
invoices and work orders, purchase orders, checks and all other documentation
explaining any work to be performed, the costs of the materials and labor
therefore, or other evidence satisfactory to Landlord supporting the purchase of
such materials or labor.

 

32



--------------------------------------------------------------------------------

  c)

Tenant shall submit to Landlord copies of executed mechanic’s lien waivers by
all contractors or suppliers whose contracts, invoices or purchase orders exceed
$25,000.00.

 

  d)

Landlord shall have the right, but not the obligation, at Landlord’s sole cost
and expense, to have the Property inspected to verify that all work has been
completed to Landlord’s satisfaction and is consistent with the applicable
Certificate.

 

  e)

Tenant shall not make a request for a periodic disbursement from the Escrow
Account more frequently than every three (3) months. Tenant shall not request
any disbursement from the Escrow Account in an amount less than $100,000.00.

 

  f)

Prior to disbursing funds from the Escrow Account, Landlord may require that
Tenant provide Landlord any documentation necessary for the issuance of any
applicable title insurance endorsements as reasonably required by Landlord and
Landlord’s lender.

 

  4.

Performance of Capitalized Repair and Maintenance.

 

  a)

Tenant represents and warrants all work constituting Capitalized Repair and
Maintenance shall be performed in a good and workmanlike manner, and the quality
of the work shall be commensurate and consistent with the quality of work
performed in connection with the original construction of the improvements on
the Property. All such items shall comply with all applicable laws, ordinances,
rules and regulations of all governmental authorities having jurisdiction over
the Property, including applicable building codes, special use permits,
environmental regulations and applicable insurance requirements, including those
of insurance underwriters.

 

  b)

Landlord shall have the right to approve all contracts or work orders which
aggregate $100,000.00 or more with contractors, subcontractors, suppliers or
other parties providing labor or materials in connection with such Capitalized
Repair and Maintenance. Landlord shall not unreasonably withhold approval.

 

  c)

Tenant warrants, represents and covenants that each item of Capitalized Repair
and Maintenance shall be constructed, installed or completed, as applicable,
free and clear of any mechanic’s, materialmen’s or other liens of any nature
whatsoever.

 

33



--------------------------------------------------------------------------------

  d)

Nothing in this paragraph or in this Agreement shall make Landlord responsible
for making or completing any item of Capitalized Repair and Maintenance, require
Landlord to expend funds in excess of the Escrow Account or require Landlord to
warrant any such work after it is completed except for those items Landlord is
responsible in section 10 of the Lease.

 

  5.

Entry onto Property; Inspections. Tenant shall permit Landlord or Landlord’s
representatives (including an independent engineer, architect or inspector) in
connection with any item of Capitalized Repair and Maintenance to enter onto the
Property during normal business hours and reasonable prior notice to:
(i) inspect the progress of any items and all materials being used in connection
therewith; (ii) examine all plans and shop drawings relating to such item; and
(iii) inspect all books, records, contracts, subcontracts and other files of
Tenant respecting such item. Tenant agrees to use its best efforts to cause all
contractors and subcontractors to cooperate with Landlord, Landlord’s
representatives, and such other persons as may enter the Property as described
in this section.

 

  6.

Prohibited Disbursements from Escrow Account. There will be no disbursement
requests for any Capital Repair and Maintenance within six (6) months of the end
of any lease term or renewal term thereof, as defined in the New Lease, unless:
1) such disbursement is necessary for heating or cooling the Property, or 2) the
Tenant has exercised a renewal right under the New Lease.

 

  7.

Default. In the event of default, the non-defaulting party shall be able to
pursue any and all available remedies at law or equity with the non-prevailing
party paying all reasonable costs and attorneys’ fees. The trier of fact shall
determine who is the prevailing party.

 

  8.

Indemnity of Landlord. Tenant is in total control of all aspects of the work
contemplated herein; therefore, Tenant shall save, defend, indemnify and hold
Landlord and its agents, employees, contractors, and managers harmless from and
against any and all cost, expense, liability, damage, claim or assertion,
including attorneys’ fees and litigation expenses that may be incurred by or
made against Landlord or any such persons or entities arising from or related to
any item of Capitalized Repair and Maintenance or by reason of this Agreement,
including any claims of mechanic’s liens. Should Landlord incur any such
liability, then Tenant shall promptly reimburse Landlord any and all cost,
expense, liability or damage arising therefore, including, but not limited to,
reasonable attorneys’ fees.

 

34



--------------------------------------------------------------------------------

  9.

Tenant’s Records. Tenant shall furnish such financial statements, invoices,
records, papers and documents relating to the Capitalized Repair and Maintenance
as Landlord may reasonably require.

 

  10.

Successors and Assigns Bound. This Agreement shall be binding upon Tenant and
Landlord and their respective successors and assigns, and shall inure to the
benefit of and may be enforced by the Landlord and its successors, transferees
and assigns. Tenant shall not assign any of its rights and obligations under
this Agreement without the prior written consent of Landlord which consent will
not be unreasonably withheld, conditioned or delayed.

 

  11.

No Third Party Beneficiary. This Agreement is intended solely for the benefit of
Tenant and Landlord and their respective successors and assigns, and no third
party shall have any rights or interest in the Deposits, the Escrow Account or
this Agreement. Nothing contained in this Agreement shall be deemed or construed
to create an obligation on the part of Landlord to any third party nor shall any
third party have a right to enforce against Landlord any right that Tenant may
have under this Agreement.

 

  12.

Effect of Disbursements. Disbursements of funds from the Escrow Account or other
acknowledgment of completion of any item of Capitalized Repair and Maintenance
in a manner satisfactory to Landlord shall not be deemed a certification by
Landlord that the item has been completed in accordance with the applicable
building, zoning or other codes, ordinances, statutes, laws, regulations or
requirements of any governmental authority agency. Tenant shall at times have
the sole responsibility for insuring that all items of Capitalized Repair and
Maintenance are completed in accordance with all such requirements.

 

  13.

No Agency or Partnership. Nothing contained in this Agreement shall be deemed to
imply or suggest that Landlord and Tenant are joint venturers, partners or
agents of each other. Their sole relationship is as landlord and tenant. Nothing
herein shall render Landlord liable for any debts, obligations, acts, omissions,
representations, or contracts of Tenant.

 

  14.

Entire Agreement; Amendment and Waiver. This is the entire agreement among the
parties with respect to the matters set forth herein, and all prior oral and
written agreements with respect to the matters set forth herein are superseded
by the terms of this Agreement. This Agreement may not be modified except by
written amendment to this Agreement signed by the Landlord and Tenant, and the
parties hereby: (i) expressly agree that it shall

 

35



--------------------------------------------------------------------------------

 

not be reasonable for either of them to rely on any alleged, non-written
amendment to this Agreement; (ii) irrevocably waive any and all right to enforce
any alleged, non-written amendment to this Agreement; and (iii) expressly agree
that it shall be beyond the scope of authority (apparent or otherwise) for any
of their respective agents to agree to any non-written modification of this
Agreement. No specific waiver of any of the terms of this Agreement shall be
considered as a general waiver.

 

  15.

Notices. All notices given under this Agreement shall be in writing to the other
party, at the address and in the manner set forth in the New Lease.

 

  16.

Severability. The invalidity, illegality, or unenforceability of any provision
of this Agreement pursuant to judicial decree shall not affect the validity or
enforceability of any other provision of this Agreement, all of which shall
remain in full force and effect.

 

  17.

Applicable Law. The parties executing this Agreement acknowledge that the
negotiations and anticipated performance of this Agreement occurred or shall
occur, and that this Agreement is executed, in Berkeley County, South Carolina,
and that, therefore, without limiting the parties consent to binding
arbitration, the parties irrevocably and unconditionally agree that South
Carolina law shall govern the interpretation of this Agreement and the rights
and duties of the parties hereto.

 

  18.

Time of Essence. Time is of the essence with respect to all provisions in this
Agreement.

 

  19.

Interpretation. The following rules of construction shall be applicable for all
purposes of this Agreement and all documents or instruments supplemental hereto,
unless the context otherwise requires:

 

  a)

All references herein to numbered Articles or Sections or to lettered exhibits
are references to the Articles and Sections hereof and the exhibits annexed to
this Agreement unless expressly otherwise designated in context.

 

  b)

The terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without being limited to.”

 

  c)

Words of masculine, feminine, or neuter gender shall mean and include the
correlative words of the other genders, and words importing the singular number
shall mean and include the plural number, and vice versa.

 

36



--------------------------------------------------------------------------------

  d)

The terms “person” and “party” shall mean any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
corporation, institution, entity or government (whether Federal state, county,
city, municipal or otherwise, including an instrumentality, division, agency,
body or department thereof).

 

  e)

All Article, Section and Exhibit captions herein are used for convenience and
reference only and in no way define, limit or describe the scope or intent of,
or in any way affect, this Agreement.

 

  f)

No inference in favor of, or against, any party shall be drawn from the fact
that such party has drafted any portion hereof.

 

  g)

The cover page, if any, and all recitals set forth in, and all Exhibits to, this
Agreement are hereby incorporated in this Agreement.

 

  20.

Counterparts. This Agreement may be executed in any number of counterparts and
by difference parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

WITNESSES:

   

LANDLORD:

   

DUCK POND CREEK – SPE, LLC, a South Carolina limited

     

liability company

     

By:

 

DPC–SPE, LLC, a South Carolina Limited liability company, its managing member

/s/ Kathleen Ascencio

   

By:

 

/s/ Anthony E. Bakker

   

Name:

 

Anthony E. Bakker

/s/ Geoffrey Smith

   

Its:

 

Authorized Agent

WITNESSES:

   

TENANT:

     

BLACKBAUD, INC., a Delaware corporation

/s/ Jon W. Olson

   

By:

 

/s/ Timothy V. Williams

   

Name:

 

Tim Williams

/s/ Tina Ostby-Barton

   

Its:

 

CFO

 

37